     Case 2:18-cr-00345-JFW Document 104 Filed 03/05/19 Page 1 of 16 Page ID #:868



 1   Craig H. Missakian (SBN 125202)
     craig@cmlawpartners.com
 2   Law Offices of Craig H. Missakian
     116 Club Road
 3   Pasadena, CA 91105
     Phone: 818-802-9811
 4
     Attorney for Defendant
 5   John Saro Balian
 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,
                                               Case No.: CR 18-345-JFW
12               Plaintiff,
13                                             DEFENDANT JOHN SARO
     vs.                                       BALIAN’S RESPONSE TO
14                                             GOVERNMENT’S POSITION RE
                                               SENTENCING
15   JOHN SARO BALIAN,
                                               DATE: March 8, 2019
16               Defendant.                    TIME: 8:30 a.m.
                                               COURTROOM: 7A
17

18

19         Defendant John Saro Balian, by and through his counsel of record,
20   respectfully submits his response to the government’s position re sentencing.
21

22

23

24

25

26

27

28

                                            1
               DEFENDANT’S RESPONSE TO GOVERNMENT’S POSITION RE SENTENCING
     Case 2:18-cr-00345-JFW Document 104 Filed 03/05/19 Page 2 of 16 Page ID #:869



 1
                 [T]he guidance I always gave my prosecutors and the agents that I
 2              worked with during my tenure on the front lines of law enforcement
                 were if we aren’t prepared to prove our case beyond a reasonable
 3              doubt in court, then we have no business making allegations against
                                         American citizens.
 4                                                             Deputy Attorney General Rod Rosenstein1

 5   I.     INTRODUCTION
 6          The Deputy Attorney General’s recent comments highlight a fundamental
 7   unfairness in the government’s sentencing position. Rather than relying on facts to
 8   justify the harsh sentence it seeks, the government asks the Court to sentence Mr.
 9   Balian based on conjecture and the untested claims of a confidential informant it
10   has yet to identify and who it concedes cannot be corroborated—let alone proven
11   beyond the barest standard of proof. The headline-grabbing allegations that dot the
12   government’s brief—Mr. Balian “turn[ed] to a life of crime;” Mr. Balian “join[ed]
13   forces with Armenian Organized Crime and the Mexican Mafia;” Mr. Balian
14   “lived the life of a gang member”—are just that, allegations. While they may have
15   been enough to convict Mr. Balian in the court of public opinion, law and
16   fundamental fairness require more in determining a reasonable sentence.2 Mr.
17   Balian is deeply sorry for the offenses he committed and is eager to rebuild his life
18   as a law abiding citizen. But he and his family have already been punished enough,
19   and certainly well beyond anything that needed serve a legitimate purpose. As
20   such, he respectfully requests that the Court reject the government’s request and
21   the probation officer’s recommendation and, instead, sentence him to time served
22   and community service.
23

24
            1
25            Deputy Attorney General Rod Rosenstein, Comments at the Center for Strategic and
     International Studies during program entitled Defending Rule of Law Norms: A Conversation
26   with Rod Rosenstein (Feb. 25, 2019).
            2
27           See generally Robert Alan Semones, Note, A Parade of Horribles: Uncharged Relevant
     Conduct, the Federal Prosecutorial Loophole, Tails Wagging Dogs in Federal Sentencing Law,
28   and United States v. Fitch, 46 U.C. DAVIS L. REV. 313 (2012).

                                                2
                   DEFENDANT’S RESPONSE TO GOVERNMENT’S POSITION RE SENTENCING
     Case 2:18-cr-00345-JFW Document 104 Filed 03/05/19 Page 3 of 16 Page ID #:870



 1   II.    DISCUSSION
 2          A.     USSG § 3B1.3 is inapplicable to Count 1
 3          The PSR calculated a 2-level increase under USSG § 3B1.3 for Count 2 and
 4   the government seeks the same for Count 1. Both requests are without merit.3 The
 5   fact that Mr. Balian worked as a police officer is insufficient on its own to justify a
 6   two-level enhancement under USSG § 3B1.3, as both the government and
 7   probation appear to assume. See United States v. Harrington, 82 F.3d 83, 88 (5th
 8   Cir. 1996) (“merely having the position of public or private trust is not sufficient to
 9   warrant an increase under § 3B1.3”). Moreover, Mr. Balian’s status as a police
10   officer is already accounted for in his Guidelines calculation under USSG §
11   2C1.1(a)(1), which uses a higher base offense level for public officials. See USSG
12   § 3B1.3 (“This adjustment may not be employed if an abuse of trust or skill is
13   included in the base offense level or specific offense characteristic.”) and
14   Application Note 6 (“Do not apply § 3B1.3 (Abuse of Position of Trust or Use of
15   Special Skill”)); see also United States v. Solomon, 766 F.3d 360, 367-68 (3rd Cir.,
16   2014) (referring to Note 6 and explaining that “[t]his prohibition apparently
17   accounts for the fact that § 2C1.1 already provides a 2–level increase if the
18   defendant was a public official”).
19           Even if Application Note 6 does not control, the government must still show
20   the act of accessing the database “significantly facilitated” the offense to which
21   Mr. Balian pleaded guilty. USSG § 3B1.3. The government has not, and cannot,
22   make that showing because accessing the database played no part in the
23   § 666(a)(1)(B) violation. The elements of that offense, as set forth in the plea
24   agreement, are: (1) Defendant was an agent of the City of Glendale; (2) The City
25   of Glendale received federal benefits in excess of $10,000 in a one-year period; (3)
26   Defendant accepted or agreed to accept something of value from a person; (4)
27
            3
              Mr. Balian addresses the merits of the PSR’s recommendation in his sentencing position
28   papers at 23-25.
                                              3
                 DEFENDANT’S RESPONSE TO GOVERNMENT’S POSITION RE SENTENCING
     Case 2:18-cr-00345-JFW Document 104 Filed 03/05/19 Page 4 of 16 Page ID #:871



 1   Defendant acted corruptly with the intent to be influenced or rewarded in
 2   connection with the business or transaction of the City of Glendale; and (5) The
 3   value of the business or transaction to which the payment related was at least
 4   $5,000. Plea Agreement, at 6 (emphasis added).
 5          Mr. Balian’s offense was the act of accepting or agreeing to accept money to
 6   help locate a robbery suspect while employed as a Glendale police officer. Mr.
 7   Balian could have accepted the money (or agreed to accept the money) without
 8   having accessed the protected database, which is exactly what the government
 9   alleged originally. In other words, and almost by definition, accessing the database
10   did not “facilitate” the offense. At most, accessing the database may have
11   constituted a consequence of the improper agreement. Without a connection, let
12   alone a “significant” connection, between the alleged abuse and the offense, the
13   enhancement does not apply. See United States v. Burt, 134 F.3d 997 (10th Cir.
14   1998) (“Without the requisite connection between the crime and Defendant's
15   special knowledge, the section 3B1.3 enhancement for use of a special skill cannot
16   be affirmed.”)4
17          B.      In their rush to vilify Mr. Balian, the government and probation
18                  officer overstate key facts and get others completely wrong
19          In one of the more troubling parts of the government’s brief, it seeks to
20   justify a higher sentence because, it claims, Mr. Balian acted “in reckless disregard
21   for the safety of others” and “placed other officers at risk” when he tipped off a
22   gang member about his pending arrest. (Government’s Position re Sentencing
23   (“Government’s Position”), at 7 and 11.) The government put it this way:
24        Luckily, the shotcaller decided to flee, as opposed to stand and fight.
          The probation officer’s concern that the shotcaller could have injured
25
            4
              Nor has the government given the Court a timeline of events or explained why Mr.
26
     Balian accessed the database. As such, it is impossible to say whether Mr. Balian’s accessing the
27   database in early February 2017 followed the acceptance or agreement to accept the money or
     whether Mr. Balian did the search in the ordinary course of his job as a police officer after being
28   contacted by the robbery victim.

                                              4
                 DEFENDANT’S RESPONSE TO GOVERNMENT’S POSITION RE SENTENCING
     Case 2:18-cr-00345-JFW Document 104 Filed 03/05/19 Page 5 of 16 Page ID #:872


            or killed officers if he had decided to lay and wait is not baseless
 1          speculation. Indeed, several California police officers have been shot
            while attempting to arrest suspects in recent years.
 2
     (Government’s Position, at 7 (emphasis added). To use the tragic—and completely
 3
     unrelated—shootings of other police officers to increase Mr. Balian’s sentence is
 4
     deeply unfair and misleading. As tragic as the other shootings are, the suggestion
 5
     that Mr. Balian in this instance acted knowing that he might be sending his fellow
 6
     officer’s into an ambush is absolutely untrue.5
 7
            No one—and certainly not Mr. Balian—seeks to justify what he did, but as
 8
     he explained to the probation officer he believed that the individual would flee,
 9
     which is exactly what occurred. While that hardly excuses the conduct, it is very
10
     different than the picture the government paints when it suggests the individual
11
     first considered an armed standoff with arresting officers and then through good
12
     fortune alone changed his mind and fled. There is no evidence that an actual risk of
13
     harm existed—let alone a risk that Mr. Balian knew and ignored. As such, it is not
14
     accurate, legally or factually, to describe the conduct as recklessly endangering the
15
     lives of others. See United States v. Gardenhire, 784 F.3d 1277 (9th Cir., 2015)
16
     (rejecting upward departure based on reckless endangerment where the “record is
17
     devoid of evidence, let alone clear and convincing evidence, that [defendant] was
18
     aware of the risk created by his conduct”).
19
            The government next points out that Mr. Balian made cash deposits of
20
     $146,653.00 into two bank accounts. It then adds that one of the accounts was a
21
            5
22             The term “reckless disregard” has an established legal meaning. The Supreme Court has
     made plain that criminal recklessness generally requires that "a person disregards a risk of harm
23   of which he is aware." United States v. Rodriguez, 880 F.3d 1151, 1159-60 (9th Cir., 2018)
     (quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994) (citing, inter alia, Model Penal Code §
24   2.02(2)(c) (emphasis added)). The defendant "must both be aware of facts from which the
     inference could be drawn that a substantial risk of serious harm exists, and he must also draw the
25   inference." Farmer, 511 U.S. at 837, 114 S.Ct. 1970. In other words, the standard requires that
     the defendant "was subjectively aware of the risk." Id. at 829. See also USSG § 2A1.4
26
     (“’Reckless’ means a situation in which the defendant was aware of the risk created by his
27   conduct and the risk was of such a nature and degree that to disregard that risk constituted a
     gross deviation from the standard of care that a reasonable person would exercise in such a
28   situation.”)

                                              5
                 DEFENDANT’S RESPONSE TO GOVERNMENT’S POSITION RE SENTENCING
     Case 2:18-cr-00345-JFW Document 104 Filed 03/05/19 Page 6 of 16 Page ID #:873



 1   “joint account with defendant’s girlfriend, as opposed to the account he used to
 2   support his wife and children.” Id. at 8. The reference to Mr. Balian’s wife and
 3   children in the same sentence as his former girlfriend is a gratuitous (and
 4   unseemly) attempt to destroy his reputation, to divide his family at a time when he
 5   needs them most, and, most obviously, to prejudice the Court against him. Mr.
 6   Balian does not have a girlfriend, as the government well knows, and what occurs
 7   in the privacy of the Balian household is nobody’s business—and it certainly has
 8   no place in this sentencing.
 9         Moreover, it is unclear why the government mentioned the cash deposits in
10   the first place other than to imply that Mr. Balian obtained the cash from criminal
11   activity involving “Armenian Organized Crime and the Mexican Mafia.” It makes
12   that suggestion, however, while at the same time stating that “it remains unclear
13   how much defendant profited from his relationships with Armenian Organized
14   Crime and the Mexican Mafia.” Id. In other words, it appears that significant
15   questions remain about the money and where it came from. Without definitive
16   answers to those questions, the cash deposits and the accompanying spreadsheet
17   prove little about the nature of Mr. Balian’s alleged activities or connections with
18   the two groups.
19         The government next states that Mr. Balian “attempted to evade law
20   enforcement’s efforts to impose a financial punishment” when he “quick-deeded
21   [sic] his home after he was interviewed by the FBI for a fourth time and shortly
22   before his arrest.” (Government’s Position, at 8.) As support for this accusation
23   that Mr. Balian fraudulently transferred assets, the government cites paragraph
24   73(b) of the PSR, which states in part that “[a] quit claim deed [sic], filing number
25   2018-0085717, was filed in San Bernardino County Superior Court on March 9,
26   2018.” (PSR, at ¶ 73(b).) There is, however, one basic problem with the
27   government’s and probation officer’s accusation: It never happened.
28

                                             6
                DEFENDANT’S RESPONSE TO GOVERNMENT’S POSITION RE SENTENCING
     Case 2:18-cr-00345-JFW Document 104 Filed 03/05/19 Page 7 of 16 Page ID #:874



 1         Mr,. Balian’s home, as the attached property report shows, was as of
 2   Monday, March 4, 2019 still in Mr. Balian’s own name. (See Declaration of Craig
 3   H. Missakian, Ex. A.) In its rush to smear Mr. Balian, it appears that neither the
 4   government and probation officer read the quitclaim deed—what they rely on as
 5   evidence of a scheme to frustrate law enforcement. If they had read it, they would
 6   have seen that it is for a property in San Bernardino County. Mr. Balian’s house is
 7   in Orange County. The quitclaim deed the government relies on is, in fact, for an
 8   entirely different property, a vacant lot that Mr. Balian has no interest in. He did
 9   not own the property and, obviously, he did not and could not have signed the
10   quitclaim deed on March 9, 2018. (See Declaration of Craig H. Missakian, Ex. B.)
11         The government also argues that Mr. Balian “is still a high-risk for
12   reoffending, given his connections to those engaging in criminal activity. Indeed,
13   defendant appears to have surrounded himself with Armenian Organized Crime
14   and the Mexican Mafia.” (Government’s Position, at 9.) It is unclear exactly what
15   the government means by these allegations or who it is referring to but there is no
16   evidence that Mr. Balian will have any contact with either Armenian Organized
17   Crime or Mexican Mafia figures upon his release let alone commit any other
18   offenses. And to seek a higher sentence based on mere speculation that he will is
19   an affront to every notion of due process that exists in this country. If the
20   government has its way, not only will Mr. Balian’s sentence reflect what he did in
21   the past but also for what it predicts he will do in the future before he does it.
22   While that is the plot line of a Hollywood blockbuster, it is a notion that has no
23   place here.
24         C.      The Court should reject the government’s request for an upward
25                 departure based on the claims of CHS-3
26         Speculation is no substitute for facts. And it is one thing to say Mr. Balian
27   turned to “a life of crime” or to conjure images of him as an Armenian Organized
28   Crime figure or a Mexican Mafia gang member; it is yet another thing to prove it

                                             7
                DEFENDANT’S RESPONSE TO GOVERNMENT’S POSITION RE SENTENCING
     Case 2:18-cr-00345-JFW Document 104 Filed 03/05/19 Page 8 of 16 Page ID #:875



 1   as the law requires. See United States v. Gardenhire, 784 F.3d 1277 (9th Cir.,
 2   2015). The government’s request for an upward departure relies extensively on the
 3   farfetched and untested accusations of an as-of-yet unidentified cooperating
 4   witness (referred to as “CHS-3”) in the government’s original arrest warrant. As
 5   Mr. Balian explained in his sentencing position papers, there are good reasons to
 6   discount entirely anything that CHS-3 has to say.
 7         CHS-3 is the same person that the government conceded could have been
 8   “confused” about Mr. Balian. See Under Seal Declaration of Craig H. Missakian,
 9   Ex. D, at 9 (where government conceded that CHS-3 could be confused). He is
10   also the person whose story, as explained in defendant’s sentencing position paper,
11   is demonstrably false in several material respects. See Sentencing Position Paper of
12   John Saro Balian, at 20-23 (discussing problems with CHS-3’s story). On top of
13   that, the government concedes that it is “not aware of any additional evidence to
14   corroborate the information that CHS-3 provided,” (Government’s Position, at 10),
15   and that it believes that CHS-3 is cooperating against Mr. Balian “in hopes of
16   receiving consideration for his pending state and federal cases.” (See Arrest
17   Warrant Affidavit, at n.18 p. 29.)
18         Before the Court imposes an upward departure, fundamental fairness and the
19   law require more than the uncorroborated statements of an unnamed person with a
20   clear motive to lie whose story has already fallen apart in key respects. If, however,
21   the Court is inclined to rely on any of these accusations for any purpose in arriving
22   at a sentence, Mr. Balian respectfully requests an evidentiary hearing so that he can
23   confront the witness and test his claims.
24         D.     Sentencing disparity
25         The government mentions that the defendant in United States v. Felix
26   Cisneros Jr., CR No. 17-229-CAS went to trial and received a 12 month and one
27   day sentence but never explains why a sentence of triple that is warranted here. Mr.
28   Cisneros was involved with some of the very same individuals as Mr. Balian and

                                             8
                DEFENDANT’S RESPONSE TO GOVERNMENT’S POSITION RE SENTENCING
     Case 2:18-cr-00345-JFW Document 104 Filed 03/05/19 Page 9 of 16 Page ID #:876



 1   his actions involved similar conduct and charges to those involved here. Moreover,
 2   unlike Mr. Balian who accepted responsibility for his actions immediately, Mr.
 3   Cisneros showed little respect for the law by choosing to go to trial. There is
 4   simply no basis—other than the government’s demonstrated animus toward Mr.
 5   Balian—for seeking a sentence of three times what Mr. Cisneros received. In fact,
 6   the Cisneros sentence is a compelling argument for why Mr. Balian should receive
 7   an even lesser punishment.
 8   III.   CONCLUSION
 9          For all of the reasons discussed above, Mr. Balian respectfully requests that
10   the Court reject the government’s requested sentence and the probation
11   department’s recommendation and impose a sentence of time served and some
12   amount of community service.
13
     Dated: March 5, 2019                          Respectfully submitted,
14
                                                   /s/ Craig Missakian
15                                                 ______________________________
16                                                 Craig H. Missakian
                                                   Attorney for Defendant
17                                                 John Saro Balian
18

19

20

21

22

23

24

25

26

27

28

                                             9
                DEFENDANT’S RESPONSE TO GOVERNMENT’S POSITION RE SENTENCING
     Case 2:18-cr-00345-JFW Document 104 Filed 03/05/19 Page 10 of 16 Page ID #:877



 1                             Declaration of Craig H. Missakian
 2    I, Craig Missakian, declare that:
 3          1.     I am an attorney licensed to practice before all of the courts of the
 4    State of California and defendant John Saro Balian’s attorney in this case. I make
 5    the statements set forth below of my own personal knowledge and, if called upon
 6    to do so, would and could testify competently to the following facts.
 7          2.     In response to the government’s suggestion that Mr. Balian had
 8    quitclaimed his home in order to frustrate law enforcement, I contacted a local real
 9    estate broker and asked him to provide me with information about Mr. Balian’s
10    home. Attached hereto and marked as Exhibit A is a true and correct copy of the
11    property profile for Mr. Balian’s residence that the broker provided (redacted to
12    protect Mr. Balian’s and his family’s privacy). I have not had time to review
13    Orange County property records personally to confirm what is reflected in Exhibit
14    A, but I have no reason to question the accuracy of the information. Exhibit A
15    shows that title to Mr. Balian’s home, as of today, remains in his name.
16          3.     I also gave the broker the number in paragraph 73 of the PSR (2018-
17   0085717) that the government and probation officer state is the quitclaim deed Mr.
18   Balian filed and recorded in San Bernardino County to transfer title to his home
19   shortly before his arrest. Attached hereto and marked as Exhibit B is a true and
20   correct copy of that quitclaim deed bearing number 2018-0085717 provided by the
21   same broker, which I understand he obtained from Lawyers Title Company. The
22   quitclaim deed relates to a vacant parcel of land in San Bernardino County and has
23   nothing to do with Mr. Balian’s home. Rather, it is a property that Mr. Balian’s late
24   daughter’s boyfriend quitclaimed to her in December 2017, about a month before
25   ///
26   ///
27   ///
28   ///

                                             10
                 DEFENDANT’S RESPONSE TO GOVERNMENT’S POSITION RE SENTENCING
     Case 2:18-cr-00345-JFW Document 104 Filed 03/05/19 Page 11 of 16 Page ID #:878



 1    her death. Mr. Balian is not the grantor on the deed and had no connection to the
 2   property at the time the quitclaim deed was executed.
 3          I declare under penalty of perjury under the laws of the United States that
 4   the foregoing is true and correct to the best of my knowledge and belief.
 5          Executed this 5th day of March 2019 at Pasadena, California.
 6                                                 /s/ Craig Missakian
                                                   _____________________________
 7                                                 Craig H. Missakian
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            11
                DEFENDANT’S RESPONSE TO GOVERNMENT’S POSITION RE SENTENCING
               Case 2:18-cr-00345-JFW Document 104 Filed,03/05/19
                                                          Orange Page 12 of 16 Page ID #:879
                                                                  County



                                                                    3                1,400               5,200                $340,000

                                                              MLS Beds            MLS Sq Ft            Lot Sq Ft          MLS Sale Price

                                                                    3                1968                  SFR              06/13/2000

                                                                Baths               Yr Built              Type            MLS Sale Date




  Owner Information
  Owner Name:                                     Balian John S                                  Tax Billing Zip+4:
  Mail Owner Name:                                John S Balian                                  Owner Vesting:                                   Divorced
  Tax Billing Address:                                                     (no mail)             Owner Occupied:                                  Yes
  Tax Billing City & State:                                                                      No Mail Flag:                                    Y
  Tax Billing Zip:

  Location Information
  Zip Code:                                                                                      School District:
  Carrier Route:                                                                                 Comm College District Code:
  Tract Number:                                                                                  Census Tract:                                    1100.12

  Tax Information
  APN :                                                                                          Tax Area:
  Exemption(s):                                   Homeowner                                      Lot Number:
  % Improved:                                     19%                                            Water Tax Dist:                                             o
  Legal Description:

  Assessment & Tax
  Assessment Year                                 2018                                           2017                                             2016
  Assessed Value - Total                          $459,265                                       $450,260                                         $441,432
  Assessed Value - Land                           $370,051                                       $362,795                                         $355,682
  Assessed Value - Improved                       $89,214                                        $87,465                                          $85,750
  YOY Assessed Change ($)                         $9,005                                         $8,828
  YOY Assessed Change (%)                         2%                                             2%

  Tax Year                                        Total Tax                                      Change ($)                                       Change (%)
  2016                                            $5,243
  2017                                            $5,347                                         $104                                             1.99%
  2018                                            $5,463                                         $117                                             2.18%

  Special Assessments                             Tax Amount
  Ocsd Sewer User Fee                             $335.00
  Mello-Roos R3                                   $198.06
  Lighting Maint                                  $21.86
  Mwd Water Stdby Chg                             $10.08
  Mosq/Fire Ant Assmt                             $7.48
  Vector Control Chg                              $1.92
  Total Of Special Assessments                    $574.40


  Characteristics
  County Land Use:                                Single Fam Residence                           Quality:                                         Average
  Universal Land Use:                             SFR                                            Water:                                           Public
  Lot Frontage:                                   52                                             Sewer:                                           Public Service
  Lot Depth:                                      100                                            Heat Type:                                       Central
  Lot Acres:                                      0.1194                                         Patio Type:                                      Covered Patio


Courtesy of Nerses Ananyan, Titus Realty, Inc., California Regional MLS - CN
The data within this report is compiled by CoreLogic from public and private sources. The data is deemed reliable, but is not guaranteed. The
accuracy of the data contained herein can be independently verified by the recipient of this report w th the applicable county or mun cipality.        Property Detail
                                                                                   EXHIBIT A12                                                                   Generated on 03/04/2019
                                                                                                                                                                               Page 1 of 3
  Lot Area: Case                       5,200
                          2:18-cr-00345-JFW                  Garage
                                             Document 104 Filed     Type:
                                                                03/05/19  Page 13 of 16Garage/Carport
                                                                                          Page ID #:880
  Style:                                          Contemporary                                   Garage Sq Ft:                                    483
  Building Sq Ft:                                 1,400                                          Parking Type:                                    Attached Garage/Carport
  Gross Area:                                     1,883                                          No. Parking Spaces:                              MLS: 2
  Stories:                                        1                                              Roof Material:                                   Wood Shake
  Total Rooms:                                    6                                              Construction:                                    Frame
  Bedrooms:                                       3                                              Exterior:                                        Stucco
  Total Baths:                                    Tax: 3 MLS: 2                                  Year Built:                                      Tax: 1968 MLS: 1967
  Full Baths:                                     2                                              Other Impvs:                                     Covered Patio, Fence
  Half Baths:                                     1                                              Equipment:                                       Dishwasher, Range Oven,
                                                                                                                                                  Disposal, Range Hood
  Other Rooms:                                    Family Room                                    Building Type:                                   Single Family
  Fireplaces:                                     1                                              # of Buildings:                                  1
  Condition:                                      Good

  Estimated Value
  RealAVM™ (1):                                   $799,900                                       Confidence Score (2):                            59
  RealAVM™ Range:                                 $727,909 - $871,891                            Forecast Standard Deviation (3):                 9
  Value As Of:                                    02/19/2019
  (1) RealAVM™ is a CoreLogic® derived value and should not be used in lieu of an appraisal.
  (2) The Confidence Score is a measure of the extent to which sales data, property information, and comparable sales support the property valuation analysis process. The
      confidence score range is 60 - 100. Clear and consistent quality and quantity of data drive higher confidence scores while lower confidence scores indicate diversity in
      data, lower quality and quantity of data, and/or limited similarity of the subject property to comparable sales.
  (3) The FSD denotes confidence in an AVM estimate and uses a consistent scale and meaning to generate a standardized confidence metric. The FSD is a statistic that
      measures the likely range or dispersion an AVM estimate will fall within, based on the consistency of the information available to the AVM at the time of estimation. The
      FSD can be used to create confidence that the true value has a statistical degree of certainty.

  Listing Information
  MLS    Listing Number:                                                                         MLS Pending Date:                                05/14/2000
  MLS    Status:                                  Sold                                           Closing Date:                                    06/13/2000
  MLS    Status Change Date:                      06/14/2000                                     MLS Sale Price :                                 $340,000
  MLS    Area:                                                                                   MLS Listing Agent:                               Mrm-Srusssha-Sharon Russell
  MLS    Listing Price:                           $335,000                                       MLS Listing Broker:                              SEAL BEACH REALTY
  MLS    Orig. List Price:                        $344,900

  MLS    Listing #                                S212517
  MLS    Status                                   Closed
  MLS    Listing Date                             04/28/2000
  MLS    Listing Price                            $335,000
  MLS    Orig Listing Price                       $335,000
  MLS    Close Date                               06/13/2000
  MLS    Close Price                              $340,000
  MLS    Listing Cancellation Date                06/13/2000


  Last Market Sale & Sales History
  Recording Date:                                 06/13/2000                                     Sale Type:                                       Full
  Sale Date:                                      Tax: 05/18/2000 MLS:                           Deed Type:                                       Grant Deed
                                                  06/13/2000
  Sale Price:                                     $340,000                                       Owner Name:                                      Balian John S
  Price Per Square Feet:                          $242.86                                        Seller:                                          Balian John
  Document #:                                     310786

  Recording Date                        06/13/2000                            12/23/1992                            12/23/1992                          03/14/1979
  Sale Date                             05/18/2000
  Sale Price                            $340,000                              $272,000                                                                  $91,000
  Nominal                                                                                                           Y
  Buyer Name                            Balian John S                         Fitzgerald James Scott                Salls Nadean
  Seller Name                           Balian John                           Sorensen Nadean                       Sorensen Nadean
  Document Number
  Document Type                         Grant Deed                            Grant Deed                            Grant Deed                          Deed (Reg)


  Mortgage History



Courtesy of Nerses Ananyan, Titus Realty, Inc., California Regional MLS - CN
The data within this report is compiled by CoreLogic from public and private sources. The data is deemed reliable, but is not guaranteed. The
accuracy of the data contained herein can be independently verified by the recipient of this report w th the applicable county or mun cipality.        Property Detail
                                                                                   EXHIBIT A13                                                                 Generated on 03/04/2019
                                                                                                                                                                             Page 2 of 3
Case 2:18-cr-00345-JFW Document 104 Filed 03/05/19 Page 14 of 16 Page ID #:881




                                 EXHIBIT A14
Case 2:18-cr-00345-JFW Document 104 Filed 03/05/19 Page 15 of 16 Page ID #:882




                                 EXHIBIT B15
Case 2:18-cr-00345-JFW Document 104 Filed 03/05/19 Page 16 of 16 Page ID #:883




                                 EXHIBIT B16
